As filed with the Securities and Exchange Commission on April 21, 2009 File No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF SEVEN ARTS PICTURES PLC (Exact name of registrant as specified in its charter) England 7812 [Not Applicable] (State or other jurisdiction of incorporation or organization) Primary Standard Industrial Classification Code Number (I.R.S. Employer Identification No.) 38 Hertford Street London, UK W1J7SG 44 (203) 006-8222 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Sprecher Grier Halberstam LLP Attention:
